DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aminpour et al. (US Patent 9,623,578).
	For claim 1:  Aminpour et al. teaches a process for printing on geometric areas of fabric corresponding to nested elements, the process comprising: defining a plurality of cut patterns , each cut pattern corresponding to a different part of a product (see Fig. 5A, 5B, plurality of patterns corresponding to different parts of a product); identifying, for each cut pattern, a graphic design to be arranged within that cut pattern (see Fig. 5B, column 12, lines 63-67, column 13, lines 1-15); nesting the plurality of cut patterns (see Fig. 5A, column 12, lines 35-45, tightly arranging patterns), with the corresponding graphic design arranged therein (see Fig. 5B, patterns arranged with provided graphic designs), to define positions with respect to a fabric, to output a nested graphic design for printing on the fabric (see Fig. 5A, 5B, column 12, lines 35-67, the pattern is a panel template which is an assignment of positions for a nested graphic design), wherein the plurality of cut patterns are positioned with respect to the fabric in such a manner that an intended objective of appearance is reflected (see column 12, lines 35-67, thus being a template for production), so that at least some of the corresponding graphic designs are matched across different cut patterns (see Fig. 5B, a plurality of patterns are matched over different cut pattern regions); printing the nested graphic design on the fabric to produce a printed fabric having a plurality of nested patterns (see Fig. 10A, 1012); and outputting the printed fabric having the plurality of nested patterns (see Fig. 10B, any of steps 1020, 1024, 1026).
For claim 2:  Aminpour et al. teaches the process of claim 1, wherein the product is a garment (see Background, Fig. 2, Fig. 5A, the elements produced are garments, only a single garment can be produced).
For claim 3:  Aminpour et al. teaches the process of claim 1.  The additional recitation of claim 3 further specifies that a performed task can be performed at any time and thus is met by the teachings applicable to claim 1 above.
For claim 4:  Aminpour et al. teaches the process of claim 1 and further teaches that the graphic design defines imaging or graphics for the pattern (see column 12, line 67 and column 13, line 1).
For claim 6:  Aminpour et al. teaches the process of claim 1 and further teaches that the graphic design is based on multiple colorways (see column 6, lines 26-35, the printer providing the design patterns prints multiple colors at least in one embodiment).
For claim 7:  Aminpour et al. teaches the process of claim 1 and further teaches that the positions of the plurality of cut patterns are optimized for minimal material usage (see column 12, lines 35-45, a tight arrangement which minimizes spaces between the patterns which minimizes material usage, this is also evident in at least a part of the pattern in Figs. 5A and 5B).
For claim 8:  Aminpour et al. teaches the process of claim 1 and further teaches that the graphic elements of the graphic design are positioned within the corresponding cut pattern (see Fig. 5B, a graphic design in a cut pattern has graphic elements positioned within the cut pattern).
For claim 9:  Aminpour et al. teaches the process of claim 1 and further teaches storing a plurality of cut patterns and corresponding graphic designs and outputting the plurality of cut patterns and corresponding graphic designs for any of the nesting (column 4, lines 1-10, provision of tech packs that include panels which are cut patterns and print patterns which are graphic designs).
For claim 11:  Aminpour et al. teaches the process of claim 1 and further teaches cutting the output printed fabric having the plurality of nested patterns based on the plurality of cut patterns to create different parts of the product (see Fig. 10A, 1016).
For claim 12:  Aminpour et al. teaches the process of claim 11 and further teaches sewing the different parts together to create the product (see Fig. 10B, 1026, column 20, lines 35-55, sewing of parts to produce product).
For claim 17:  Aminpour et al. teaches the product produced by the process of claim 1 (see column 20, lines 50-67, product is produced after step 1028 and exists at step 1030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aminpour et al. (US Patent 9,623,578) in view of Burke (US PG Pub 2015/0042675).
For claim 5:  Aminpour et al. teaches all of the limitations of claim 5 except that the graphic design is based on a repeating pattern.  However, Burke. teaches utilizing graphic designs based on repeating patterns in textile and clothing prints (see paragraph 35, see Figs. 16 and 17, see paragraph 2, producing pleasing designs).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Aminpour et al. to use graphic designs based on a repeating pattern as taught by Burke for the purpose of producing a visually aesthetically pleasing design without excessive time consumption.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aminpour et al. (US Patent 9,623,578) in view of Cloots et al. (US PG Pub 2016/0347085).
For claims 10 and 18:  Aminpour et al. teaches the limitations of parent claim 1 and does not address the additional limitations.  However, the use of a color matching calibration for the printing on a fabric or raster image processing (RIP) for the printing on a fabric is conventional. For example, Cloots et al. (Fig.1) teaches a conventional raster image processing for the printing on a fabric ((0116] and [0167]).  In view of the teaching of Cloots et al., it would have been obvious to one of ordinary skill in the art to modify the process of Aminpour et al. by providing a conventional raster image processing (RIP) for the printing on a fabric as taught by Cloots et al. for the advantage of providing separate process of printing giving the user a choice of a printing system to print according to application and design preference. Note, also, that the use of color matching calibration for the printing on the fabric is well known in the after image processing for the printing on a fabric ((0116] and [0167]).
In view of the teaching of Cloots et al., it would have been obvious to one of ordinary skill in the art to modify the process of Aminpour et al. by providing a conventional raster image processing (RIP) for the printing on a fabric as taught by Cloots et al. for the advantage of providing separate process of printing giving the user a choice of a printing system to print according to application and design preference. Note, also, that the use of color matching calibration for the printing on the fabric is well known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853